DETAILED ACTION


Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3, “longitudinal” should be changed to --inflatable longitudinal-- in order to be consistent with the terminology in claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The new limitation in claim 1 of “the lateral chambers being positioned above the occupant's shoulders” was not described in the specification. The specification does not mention the occupant’s shoulders. The drawings do not show lateral chambers positioned above the occupant’s shoulders. Fig. 5 shows lateral chambers 90 that extend to a position below the upper extent of the shoulders of the occupant 20.
Claims 1-11, 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the lateral chambers being positioned above the occupant's shoulders”. This limitation defines the invention based on the size of an occupant. Occupants can have various sizes, and therefore the scope of this limitation is indefinite because it is based on an indefinite reference (i.e., the size of an occupant). Furthermore, this limitation does not accurately describe applicant’s invention. As shown in Fig. 5, the lateral chambers 90 extend to a position below the upper extent of the shoulders of the occupant 20 (i.e., the lateral chambers are not positioned above the occupant’s shoulders).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 
Claim 7 suffers from double inclusion, since it can be read to include the same element twice. That is, “one or more central chambers” is recited in line 9 of claim 1, and then “at least one inflatable longitudinal chamber” is recited in line 4 of claim 7. The “one or more central chambers” and the “at least one inflatable longitudinal chamber” both refer to the same element (i.e., chamber(s) 62). See MPEP §2173.05(o). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.”
The limitation “between at least one longitudinal chamber” in claim 9 is unclear. The term “between” denotes a relationship involving two elements, but only one element (i.e., “at least one longitudinal chamber”) is tied to the term “between”. That is, the claim does not specify what other element is brought into fluid communication with the at least one longitudinal chamber via the at least one opening.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2011-037398 A) in view of Faruque et al. (US 2018/0162312 A1). Hiroyuki teaches an apparatus for helping to protect an occupant 114 of a front driver seat 112 of a vehicle 102, comprising an inflatable vehicle occupant protection device in the form of an airbag 100 that is inflatable from an instrument panel 104 of the vehicle to a position between the instrument panel and the occupant, the airbag having a curved configuration in profile such that the airbag can deploy from a mounting location in the instrument panel toward the vehicle occupant, creating a space between the airbag and the instrument panel for receiving a vehicle steering wheel 108, if present (Figs. 1-6 and 7(b)), wherein the airbag comprises one or more central chambers that extend the length of the airbag from top to bottom (i.e., one central chamber is formed within the airbag, said central chamber extending the length of the airbag from top to bottom). The airbag is configured for mounting in the instrument panel behind a steering wheel position as viewed from the perspective of the driver seat, and the airbag is configured to deploy upward in the vehicle toward a vehicle roof, over the top of the steering wheel if present, and rearward in the vehicle toward the driver seat (Figs. 1-6 and 7(b)). The curved configuration of the airbag defines a recess configured to receive the steering wheel if present (Figs. 1-6 and 7(b)). The airbag is configured to curve over the top of the steering wheel if present and extend downward to below the lower extent of the steering wheel if present (Figs. 1, 2, 5, 6 and 7(b)). The airbag is configured to curve over the top of the steering wheel if . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2011-037398 A) in view of Kashiwagi (US 7,748,730 B2). Hiroyuki does not teach that the at least one inner panel 166 includes at least one opening. Kashiwagi teaches at least one inner panel 30 that includes at least one opening 30a that provides fluid communication between chambers (18a and 18b). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an inner panel as taught by Hiroyuki with at least one opening, according to the known technique taught by Kashiwagi, in order to permit gas to flow through the at least one inner panel (see column 5, lines 52-56 of Kashiwagi) in order to facilitate even pressurization between the left and right inflatable .
Response to Arguments
In response to the disqualification of Fischer et al. )(US 2018/0043852 A1) as prior art, claim 9 is now rejected over Hiroyuki et al. (JP 2011-037398 A) in view of Kashiwagi (US 7,748,730 B2).
Applicant's arguments filed on October 21, 2021 with respect to the patentability of amended claim 1 in view of Hiroyuki et al. (JP 2011-037398 A) and Faruque et al. (US 2018/0162312 A1) have been fully considered but they are not persuasive. Applicant argues that the lateral chambers 36, 42 in Faruque extend below the occupant’s shoulders and therefore do not satisfy the limitation in amended claim 1 of “the lateral chambers being positioned above the occupant’s shoulders”. As explained above, applicant’s original disclosure does not support the disputed limitation (i.e., “the lateral chambers being positioned above the occupant’s shoulders”). Fig. 5 of applicant’s drawings show lateral chambers 90 that extend to a position below the upper extent of the shoulders of the occupant 20. As in applicant’s disclosed invention, the lateral chambers in Faruque are positioned mostly above the occupant’s shoulders. A combination of the teachings of Hiroyuki et al. (JP 2011-037398 A) and Faruque, as set forth above, would result in an apparatus that satisfies the limitations of claims 1-8, 10, 11, 13-16 and 18, at least inasmuch as the limitations are in compliance with 35 USC 112. 
As an additional note, the amendments filed on October 21, 2021 were not in compliance with 37 CFR 1.121(c)(2) because the changes to claim 9 were not properly .
Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614